DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “such that the capsule moves orthogonally relative to the longitudinal axis” in Ln. 7-8 which deems the claim indefinite. The claim recites a function (i.e. movement of the capsule orthogonally) without reciting any structure to perform that movement. The claim is thus indefinite as it appears to be missing essential elements in order for the apparatus of claim 1 to properly function since the main body alone as disclosed is not sufficient to perform the recited orthogonal movement of the capsule. One of ordinary skill in the art would not be able to accurately recognize what structure is required by the apparatus of the claim because the capsule is recited as movable in a particular direction of the main body but the claim has failed to identify any structure which causes and/or facilitates that movement (see MPEP 2173.05(g)). Applicant is suggested to amend the claim to specify what structure of the apparatus causes movement of the capsule in the orthogonal direction relative to the longitudinal axis of the main body, such as capsule-transfer mechanism 44. Similar ambiguity is further present with the “capsule slides” limitation of claim 3.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest an apparatus having all elements and functionality recited by the instant claim. Two initial matters must be specifically noted. Initially attention is drawn to the preamble of the claim which recites “for heating a material to generate a vapor”. Thus, as the apparatus recited in claim 1 must be a complete structure suitable to perform all functions of the claim there must be a structure recited in claim 1 which is capable of heating the material as otherwise claim 1 would be considered indefinite under 35 U.S.C. 112(b). The disclosed invention directly heats the capsule by way of the recited electrical connection between the first and second electrodes and the capsule. Thus, even while no explicit heating element is recited in claim 1 the apparatus must be capable of heating with the structures of claim 1, which is found to be disclosed as the capsule of claim 1.
Secondly, all considerations of allowability of claim 1 are predicated on that expectation that applicant will resolve the above 35 U.S.C. 112(b) rejection of claim 1 by positively reciting in claim 1 the structure of the apparatus which causes the orthogonal directional movement of the capsule. Should applicant attempt to remove that limitation from claim 1 the allowability of the claims will need to be reassessed.
Further features of claim 1 of particular note include:
a capsule including a first face, an opposing second face, and the material between the first face and the second face
the capsule moves orthogonally relative to the longitudinal axis of the main body
a first electrode and a second electrode within the main body and configured to establish an electrical connection with the capsule from a power supply
The claim thus requires mechanized capsule movement at a right angle to the longitudinal axis of the main body and connection of a pair of electrodes to the capsule to supply electrical current to the capsule.
Closest prior art to the claims include: Brooks et al. (U.S. Patent 4947875), Todd (U.S. Pub. 2013/0087144), Davidson et al. (U.S. Pub. 2013/0276799), McCullough (U.S. Pub. 2015/0223523), John et al. (U.S. Pub. 2016/0295922), and Davidson et al. (U.S. Pub. 2017/0095624).
Brooks (e.g. Fig. 1), Todd (e.g. Figs. 2-3 & 9-11), and McCullough (e.g. Figs. 17-22) are each examples of prior art which include structures possibly readable as a capsule brought into contact for electrodes for heating. However, in each of these three references any movement of the “capsule” is only performed manually by a user of the device physically manipulating the “capsule” into place. Those prior art thus fail to teach or suggest the automated movement in an orthogonal direction understood to be required by claim 1 pursuant to the above 35 U.S.C. 112(b) rejection.
Davidson ‘799 (e.g. Figs. 4A-7B & 12), John (e.g. Figs. 15-16), and Davidson ‘624 (e.g. Figs. 6A-7B, 8A-8B & 10-13D) are each examples of prior art applying mechanized “capsule” movement.
Regarding Davidson ‘799 particular attention is drawn to Figs. 4A-4B. It is initially noted that there is no clear “longitudinal axis” of the main body in that embodiment. It is thus difficult to determine that Davidson ‘799 would have obviously suggested the required orthogonal movement of claim 1. In that embodiment a tape is transferred between supply reel 65 and intake reel 68 (¶0186). The illustration in Fig. 4A does not appear to ever show the tape as pulled in either a horizontal or vertical plane relative to the view of Fig. 4A. A person of ordinary skill in the art would, however, consider it reasonable to ask the question of whether the flow path illustrated in Fig. 4B between air intake tract 61 and mouthpiece 47 might be straightened such as to place the portion of the tape closest to mouthpiece 47 in a vertical plane of Fig. 4A. The teachings in Davidson ‘799 are not found to lead toward that type of reconfiguration for the specific reason at least that Davidson ‘799 particularly discusses air transfer tract 59 as positioned upward from vapor chamber 60 such that thermal draft of rising hot air will assist in vapor delivery to the user (¶¶0182, 0229). It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Davidson ‘799 in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
Regarding John the embodiment of Figs. 15-16 conspicuously positions ribbon 51 such that it moves along the longitudinal axis of the main body and not at a right angle to the main body. While the movement of ribbon 51 over spools 45, 46 does cause a change to that longitudinal movement circular spools will by definition create rotational movement and not orthogonal movement. In order for the prior art to be accurately readable as causing orthogonal movement of the capsule there must be a meaningful length over which the capsule is moved at a right angle relative to the longitudinal axis. While a rotational motion may instantaneously position an object at a right angle to a longitudinal axis the rotational motion that is not accurately considered to read on orthogonal movement such the immediate next instant of rotational motion will exit the orthogonal direction and instead continue on a curved path away from the orthogonal direction. It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified John in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
Regarding Davidson ‘624 the discussion of rotational motion not accurately reading on orthogonal movement applies to the carousel motion of Figs. 6B, 10 & 12. There is a different direction of motion discussed in regard to Figs. 8A-8B where a dose cartridge 2300 is pulled upward into assembly 2400 (¶¶0218-0219). However, that upward (or downward) motion is in the longitudinal direction of the main body (i.e. assembly 2400) and not in an orthogonal direction of the main body. Attention is then further drawn to the linear-type magazine storage system shown in Figs. 11A-11C & 13A-13D. However, a review of the priority documents to which Davidson ‘624 claims priority benefit indicates that the embodiments of Figs. 11A-11C & 13A-13D do not have an effective filing date of before 19 Mar 2015 and thus do not quality as prior art against the instant claims.
As a final note it is acknowledged that a Third Party Submission Under 37 C.F.R. 1.290 was filed on 17 Dec 2020 in the instant application. Regarding claim 1 that submission provides citations from three different prior art references. Examiner finds that while those three prior art references individually teach different features of claim 1 there is not a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have selectively combined features of those references in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
The instant claims, pending satisfactory resolution of the above 35 U.S.C. 112(b) rejection, are thus found to patentably distinguish over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785